DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/033,129, filed on 25 September 2020.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 3 June 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 7, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinard (US-2019/0035098).
	Regarding claim 1:  Pinard discloses a method for generating an image of a scene with corresponding depth map (fig 4 and [0035] of Pinard), comprising: collecting a plurality of copies of a two-dimensional image of the scene (fig 4(100) and [0099] of Pinard); generating an intermediate image by concatenating the plurality of copies of the two-dimensional image along a first direction (fig 4(120) and [0101] of Pinard); generating an intermediate depth map corresponding to the intermediate image by applying a neural network to the intermediate image (fig 4(110) and [0100] of Pinard); and generating, from the intermediate image and the intermediate depth map, the image of the scene with the corresponding depth map (fig 4(130, 140), fig 10, [0104]-[0105], and [0111]-[0112] of Pinard).
	Regarding claim 2:  Pinard discloses the method according to claim 1 (as rejected above), further comprising: initializing the neural network ([0084] of Pinard – ‘The initial synaptic weight values are for example set randomly or pseudo-randomly.’); and training the neural network with a plurality of training images with corresponding training depth maps ([0088]-[0097] of Pinard), comprising: generating, for each one of the plurality training images, a predicted depth map ([0089] of Pinard) and a predicted confidence map based on the training image (fig 9 and [0109] of Pinard – depth error map), calculating a loss function based on the depth information of the training image, the predicted depth map and the predicted confidence map ([0088]-[0090] of Pinard – error gradient), and updating coefficients of the neural network based on the loss function (fig 2 and [0084]-[0088] of Pinard – back-propagation of the error gradient).
	Regarding claim 7:  Pinard discloses the method according to claim 1 (as rejected above), wherein the plurality of copies of the two-dimensional image include three copies ([0069] and [0099] of Pinard – number of temporal offsets, and thus number of 2D image copies, is generalized and can be more than two (n can equal 3)).
	Regarding claim 9:  Pinard discloses a method for generating depth information corresponding to an image of a scene (fig 4 and [0035] of Pinard), comprising: generating a composite image of the scene by concatenating a plurality of copies of at least one initial image of the scene along a first direction (fig 4(100), fig 10, [0099], and [0111]-[0113] of Pinard); determining an intermediate depth map by applying a neural network to the composite image of the scene (fig 4(110,120) and [0100]-[0103] of Pinard); and generating the depth information corresponding to the image of the scene based on the intermediate depth map (fig 4(130,140) and [0104]-[0107] of Pinard).
	Regarding claim 10:  Pinard discloses the method of claim 9 (as rejected above), further comprising: generating the depth information corresponding to the image of the scene by obtaining a portion of the intermediate depth map corresponding to a copy of the image of the scene (fig 4(120-140), [0101], and [0104]-[0106] of Pinard).
	Regarding claim 11:  Pinard discloses the method of claim 9 (as rejected above), further comprising: generating a plurality of training sets (fig 2, [0048]-[0049], and [0069]-[0072] of Pinard), each training set including a training image and a training depth map ([0049] and [0104] of Pinard – image at time interval, and intermediate depth map); and training the neural network by using the plurality of training sets ([0085]-[0089] of Pinard).
	Regarding claim 12:  Pinard discloses the method of claim 11 (as rejected above), wherein the plurality of training sets include a first training set and a second training set (a plurality is implicitly at least two), and the method further comprises generating the second training set based on the first training set ([0088]-[0090] of Pinard – back-propagation algorithm based on error gradient, thus the second training set is based on the first training set).
	Regarding claim 17:  Pinard discloses a non-transitory computer-readable medium, having computer-executable instructions stored thereon, the computer-executable instructions, when executed by one or more processor, cause a processor to facilitate (fig 1(42) and [0048]-[0052] of Pinard): generating a composite image of a scene by concatenating a plurality of copies of at least one initial image of the scene along a first direction (fig 4(100), fig 10, [0099], and [0111]-[0113] of Pinard); determining an intermediate depth map by applying a neural network to the composite image of the scene (fig 4(110,120) and [0100]-[0103] of Pinard); and generating depth information corresponding to the image of the scene based on the intermediate depth map (fig 4(130,140) and [0104]-[0107] of Pinard).
	Regarding claim 18:  Pinard discloses the non-transitory computer-readable medium according to claim 17 (as rejected above), wherein the processor executes the instructions to further facilitate: generating the composite image by including a copy of the image of the scene in the composite image (fig 10 and [0111]-[0112] of Pinard); and generating the depth information corresponding to the image of the scene by obtaining a portion of the intermediate depth map corresponding to the copy of the image of the scene (fig 4(120-140), [0101], and [0104]-[0106] of Pinard).
	Regarding claim 19:  Pinard discloses the non-transitory computer-readable medium according to claim 17 (as rejected above), wherein the processor executes the instructions to further facilitate: generating a plurality of training sets (fig 2, [0048]-[0049], and [0069]-[0072] of Pinard), each training set including a training image and a training depth map ([0049] and [0104] of Pinard – image at time interval, and intermediate depth map); and training the neural network by using the plurality of training sets ([0085]-[0089] of Pinard).
	Regarding claim 20:  Pinard discloses the non-transitory computer-readable medium according to claim 19 (as rejected above), wherein the plurality of training sets include a first training set and a second training set (a plurality is implicitly at least two), and the processor executes the instructions to further facilitate generating the second training set based on the first training set ([0088]-[0090] of Pinard – back-propagation algorithm based on error gradient, thus the second training set is based on the first training set).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pinard (US-2019/0035098) in view of Meler (US-2018/0262683).
	Regarding claim 3:  Pinard discloses the method according to claim 2 (as rejected above).  Pinard does not disclose wherein at least one training image spans 360 degrees longitudinally, and the method further comprising: padding at least one of a left boundary or a right boundary of the training image.
	Meler discloses wherein at least one training image spans 360 degrees longitudinally (fig 1 and [0027] of Meler), and the method further comprising: padding at least one of a left boundary or a right boundary of the training image (fig 6 and [0085]-[0087] of Meler – stitching boundary corresponds to padding, can be at right, left, top or bottom boundary of image).
	Pinard and Meler are analogous art because they are from the same field of endeavor, namely composite image creation by applying neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have at least one training image spans 360 degrees longitudinally, and the method further comprise padding at least one of a left boundary or a right boundary of the training image, as taught by Meler.  The motivation for doing so would have been to provide more accurate composite images with better blending between the images comprising the composite image, thus producing an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pinard according to the relied-upon teachings of Meler to obtain the invention as specified in claim 3.
	Regarding claim 6:  Pinard discloses the method according to claim 1 (as rejected above).  Pinard does not disclose wherein the intermediate image spans in a latitudinal direction less than 180 degrees, the method further comprising: determining the latitude span of the intermediate image; and generating additional pixels based on the determined latitude span.
	Meler discloses wherein the intermediate image spans in a latitudinal direction less than 180 degrees (fig 1 and [0028] of Meler), the method further comprising: determining the latitude span of the intermediate image (fig 1(180,182,184), fig 3(330), [0028], and [0061] of Meler – latitude and longitude spans determined for stitching boundary portions); and generating additional pixels based on the determined latitude span (fig 3(360) and [0061] of Meler – additional pixels used for stitching operation).
	Pinard and Meler are analogous art because they are from the same field of endeavor, namely composite image creation by applying neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate image span in a latitudinal direction less than 180 degrees, the method further comprising: determining the latitude span of the intermediate image; and generating additional pixels based on the determined latitude span, as taught by Meler.  The motivation for doing so would have been to provide more accurate composite images with better blending between the images comprising the composite image, thus producing an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pinard according to the relied-upon teachings of Meler to obtain the invention as specified in claim 6.
	Regarding claim 8:  Pinard discloses the method according to claim 1 (as rejected above).  Pinard does not disclose removing an upper portion from the intermediate image according to a first set proportion; and removing a bottom portion from the intermediate image according to a second set proportion.
	Meler discloses removing an upper portion from the intermediate image according to a first set proportion; and removing a bottom portion from the intermediate image according to a second set proportion (fig 3(350,360), fig 6, and [0061]-[0064] of Meler – stitches upper portion of one intermediate image and bottom portion of another intermediate image, with corresponding portions removed according to selected stitching parameters).
	Pinard and Meler are analogous art because they are from the same field of endeavor, namely composite image creation by applying neural networks.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to remove an upper portion from the intermediate image according to a first set proportion; and remove a bottom portion from the intermediate image according to a second set proportion, as taught by Meler.  The motivation for doing so would have been to provide more accurate composite images with better blending between the images comprising the composite image, thus producing an improved result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pinard according to the relied-upon teachings of Meler to obtain the invention as specified in claim 9.

Allowable Subject Matter
9.	Claims 4, 5, 13-16 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 4 recites the “method according to claim 1 further comprising: extracting a plurality of pixels from the image of the scene, each one of the pixels carrying a first set of attributes corresponding to a first height, wherein the first set of attributes comprises a first longitude, a first latitude, a first depth value, and a first color value; generating, for each one of the pixels, a second set of attributes corresponding to a second height, the second set of attributes comprising a second longitude, a second latitude, a second depth value, and a second color value, wherein the second longitude equals to the first longitude and the second color value equals to the first color value; and generating a second image with a second depth information based on the second set of attributes of the plurality of pixels.”  Claim 4 includes, by reference, all the limitations of claim 1.  Examiner has not discovered this particular combination of features in the prior art.  The closest prior art discovered is the combination of Pinard (US-2019/0035098), Meler (US-2018/0262683), and Okubo (US-2019/0294899).  However, none of the prior art cited, either above or below, nor any other prior art discovered by Examiner, fully teaches claim 4, either singly or in an obvious combination of references.  Accordingly, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is similarly objected to at least due to its dependency from claim 4.
	Claim 13 recites the “method of claim 12, wherein the first training set corresponds to a first height and the second training set corresponding to a second height, and the method further comprises: selecting, according to a random process, a height value for the second height from a set range; and generating the second training set further based on a mapping between the first height and the second height.”  Claim 21 similarly recites the features of claim 13, but in a “non-transitory computer-readable medium” format.  Claim 13 includes, by reference, all the limitations of claim 12; and claim 21 includes, by reference, all the limitations of claim 20.  Examiner has not discovered this particular combination of features in the prior art.  The closest prior art discovered is the combination of Pinard (US-2019/0035098), Meler (US-2018/0262683), and Hardy (US-2020/0086791).  However, none of the prior art cited, either above or below, nor any other prior art discovered by Examiner, fully teaches claim 13 (and similarly claim 21), either singly or in an obvious combination of references.  Accordingly, claim 13 (and similarly claim 21) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14, 15, 22 and 23 are similarly objected to at least due to their respective dependencies.
	Claim 16 recites the “method of claim 12, wherein: the first training set corresponds to a first latitude span, the second training set corresponds to a second latitude span, the first latitude span is greater than the second latitude span, and the method further comprises: obtaining a first trained model based on the first training set and a second trained model based on the second training set; determining a third latitude span corresponding to the image of the scene; determining the third latitude span is smaller than the first latitude span and equal to or greater than the second latitude span; and selecting the second trained model for the neural network to determine the intermediate depth map.”  Claim 24 similarly recites the features of claim 16, but in a “non-transitory computer-readable medium” format.  Claim 16 includes, by reference, all the limitations of claim 12; and claim 24 includes, by reference, all the limitations of claim 20. Examiner has not discovered this particular combination of features in the prior art.  The closest prior art discovered is the combination of Pinard (US-2019/0035098), Meler (US-2018/0262683), and Takhirov (US-2020/0202542).  However, none of the prior art cited, either above or below, nor any other prior art discovered by Examiner, fully teaches claim 16 (and similarly claim 24), either singly or in an obvious combination of references.  Accordingly, claim 16 (and similarly claim 24) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616